Citation Nr: 1016896	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant is eligible for education benefits 
under the Dependents' Educational Assistance (DEA) program, 
Chapter 35, Title 38, United States Code.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Counsel




INTRODUCTION

The Veteran had active service from May 1971 until February 
1974.  The appellant seeks benefits as the surviving child of 
the Veteran.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2007 and March 2008 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The claims file 
was subsequently transferred to the New Orleans, Louisiana 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the appellant requested a hearing 
before a member of the Board at the New Orleans, Louisiana RO 
in her June 2008 Substantive Appeal (VA Form 9).  In March 
2010, the appellant was notified that her video conference 
hearing was scheduled for April 27, 2010.  The appellant 
filed a statement dated April 27, 2010, requesting a new 
hearing.  She explained that she did not have a 
representative and did not know how to proceed with her 
claim.  She further noted that she had obtained 
representation and wished to have further review by her newly 
appointed representative prior to having the requested 
hearing.  An April 2010 ruling by the Board indicated that 
the appellant had submitted good cause for her failure to 
appear.  

As the appellant has submitted good cause for failing to 
appeal, the Appellant must be rescheduled for the requested 
video conference hearing.  Since the failure to afford the 
Veteran a hearing would constitute a denial of due process 
that could result in any BVA decision being vacated, this 
matter must be addressed prior to any appellate review. See 
38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The appellant should be rescheduled for a 
video conference hearing at the RO before 
a Veterans Law Judge at the next available 
opportunity.  Notification of the hearing 
must be mailed to the appellant at her 
current address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


